COXE, District Judge.
Tills is an action for a partnership accounting. The master to whom it was referred to- take and state the account filed, December 20, 1900, an elaborate and painstaking report in which various claims presented by both parties are disallowed. The complainant filed exceptions, 10 in all, to the adverse ridings of the master. The defendants do not except. Although the oral argument was full and complete, the court has reexamined -with care each of the items in controversy, and has read everything which has been submitted by either side, with the result that it finds no reason for disturbing the conclusions of the master. Indeed, in each instance the court concurs with his findings and the reasons given therefor. The matters in controversy are all so flilly discussed in tlie report that nothing further need be added, and the court adopts the report as an expression of Its own views. The exceptions are overruled, and the report of the master is confirmed, with costs, pursuant to equity rule No. 84. The master's fees have been paid, each party paying' half. This seems an equitable apportionment, and the court sees no reason for altering it